Citation Nr: 1201207	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteochondromas (claimed as tumors) of the right scapula and right wrist.

2.  Entitlement to service connection for a skin disorder, to include chloracne or acne, cysts, or malenoma.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service, including from March 1970 until March 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for tumors of the right scapula and right wrist, and for the skin disorder then identified as chloracne or as acne. 

The claims as initially styled by the Veteran in April 2006 were for service connection for "tumor right wrist", "tumor right scapula",  and "skin acne all over".  It appears that the Veteran has has a medical history noteworthy for numerous skin problems at various locations on the body.  These include cysts on the ears, buttocks and neck, skin infections, melanoma excised from the right shoulder, and lesions that were surgically removed from around the ear.  He has also had a history of osteochondromas, with surgical removal of one from the right femur as a child, inservice surgery regarding the right femur osteochondroma during service (the residuals of which are service-connected), and reports of osteochondromas removed from the right wrist and right scapula years after service.  

Because the nature (cyst or malenoma) and location (neck or shoulder) of some skin problems may cause confusion with the broadly stated claims for service connection for tumors, the Board has attempted to clarify matters by doing the following:  (a) recharacterizing the first issue more narrowly - so as to restrict consideration to the matter of entitlement to service connection for osteochondromas at these locations; and (b) recharacterizing the second issue more broadly - so as to encompass consideration of any skin condition or cyst throughout the body.        

The Board notes that the Veteran also appealed the rating assigned for the service-connected post operative residuals of osteochondroma of the right distal femur. This claim was withdrawn by the Veteran in a statement dated in March 2010.  In June 2011, the Veteran raised new claims for increased ratings for post operative residuals of osteochondroma of the right distal femur and posttraumatic stress disorder (PTSD). These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Since the last Supplemental Statement of the Case in February 2011, the Veteran appears to have submitted additional evidence to VA, including journal entries and records of VA psychiatric treatment.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9.  Since the additional evidence was duplicative of evidence previously considered by the RO and/or is not pertinent to the present claim decided herein, it is not necessary to remand for RO consideration prior to this appellate review.  

In June 2011 the Veteran appointed the Pennsylvania Department of Military and Veterans Affairs as his new representative. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has osteochondromas of the right scapula and right wrist, which he previously claimed as tumors, developed due to service.  He also contends that he has a skin disorder, which he previously claimed as acne or chloracne, developed due to service. He further argues that the skin disorder may have developed due to Agent Orange exposure in service.

In a November 23, 1970 dermatology clinic service treatment record, a medical provider found the Veteran to have folliculitis on the gluteal area. In a September 20, 1971 service treatment record, an examiner noted that the Veteran had an infected cyst on his cheek and that following treatment with prostaphilin there was marked improvement two days later. During the February 1972 separation examination, the examiner found the Veteran's head, face neck, and scalp to be normal. The examiner also found the anus and rectum to be normal, as well as the upper extremities. The examiner specifically found the skin to be normal. The only significant or interval history noted by the examiner was the surgery for benign osteochondroma of the right femur. 

The VA medical records document that the Veteran has numerous diagnosed skin disorders and that the Veteran has sought treatment for numerous skin problems. In a May 9, 2005 VA medical record, an examiner found the Veteran to have a right submandibular mass. During a February 2007 VA dermatology consult, a medical provider noted that the Veteran reported a history of melanoma of the right shoulder, but found no evidence of it on examination. The Veteran also reported a prior history of bumps under his arms and folliculitis on his buttocks, but that he did not currently have those disorders. The provider noted lichenfied cysts, with suggestion of sinuses in the bilateral auricular areas. During a March 2007 VA dermatology consult, a medical provider diagnosed the Veteran with multiple cysts of the perioccular area and noted probable actinic keratosis. In a May 17, 2010 VA medical record, the VA medical provider diagnosed the Veteran with hidradenitis suppurativa. In a July 6, 2010 VA medical record, the VA medical provider found the Veteran to have a skin infection status post surgery for the hidradenitis.

The Veteran received treatment for skin disorders in service and has current complaints of and treatment for skin disorders. The Board finds that a VA examination is necessary to clarify what skin disorders the Veteran may currently have and to determine if any of them are related to his skin problems in service or developed due to his service, including Agent Orange exposure.  Additionally, since the Board is also remanding the osteochondroma claim for other purposes, as outlined below, the RO/AMC should also have a VA examiner provide a medical opinion for that claim.  The VA examiner should clarify whether the Veteran currently has an osteochondroma of the right scapula or right wrist and, if present, whether either disorder is related to the Veteran's service.

The Board also notes that the Veteran reported treatment for his claimed right scapula and wrist tumors from the "Episcable Hosp. Leigh AV. Phila. PA", in his April 2006 claim application.  He further reported that the right scapula tumor began on November 31, 1979 and the right wrist tumor began in Apirl 1985.  He also reported treatment for skin acne, starting in 1975, at "dermotagulis...6900 CASTER AV Phila. Pa. 19124".  VA has not attempted to obtain these records, and the those medical records are not associated with the claims file.  Additionally, the last VA medical records associated with the claims file were from March 2011 and that the record indicates that the Veteran receives continuing treatment from VA. 

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain, and that all of VA's attempts to procure those authorized records should be documented in the claims file. Additionally, if the RO/AMC is unable to obtain any records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims folder and the Veteran and his representative should be informed of any such problem.  Furthermore, any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records in regards to his claims and provide the appropriate authorization forms for obtaining such records. If the Veteran wishes for the RO/AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from March 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. Upon completion of the above, the RO/AMC shall schedule the Veteran for an appropriate dermatology examination to determine the likelihood that there is an etiological relationship between the Veteran's current skin disorder(s) and service. The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  After performing a total body skin examination, does the Veteran currently have any skin disorders?  If so, each skin disorder present should be identified by the examiner.  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed skin disorder developed in service or is related to the skin disorders noted in service?  

c) Is it at least as likely as not (50% probability or greater) that the any currently diagnosed skin disorder developed due to the Veteran's conceded herbicide exposure in service?

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any private medical records, VA medical records and service treatment records associated with the claims file; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

4. Upon completion of the above, the RO/AMC shall schedule the Veteran for an appropriate examination by a physician to determine the likelihood that the Veteran currently has an osteochondroma of the right scapula and/or right wrist and whether there is an etiological relationship between any current disorder(s) and service. The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  After performing an examination of the right scapula and wrist, does the Veteran currently have an osteochondroma at either location?  If so, each disorder present should be identified by the examiner.  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed osteochondroma developed in service or is related to service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any private medical records, VA medical records and service treatment records associated with the claims file; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If a benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


